DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/26/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3, 5-6, 8, and 11-30 stand rejected. Claims 2-4, 7-10, and 22 are cancelled. Claims 1, 5-6, 11-21, and 23-30 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 8/26/2022, with respect to 112(b) rejections have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to the claims. 

Response to Amendment
Claim Interpretation
Claim 1 lines 4-5 recites, “a liquid separation aid effective to capture impurities in the oil”; claim 6 line 3-4 recites, “a chemical booster effective to capture of impurities and/or separate phases in the oil”; and claim 21 line 4-5 recites, “a chemical booster effective to capture of impurities and/or a separate phases in the oil”. 
The claims currently do not clearly define what a liquid separation aid is or what a chemical booster is in order to achieve the claimed boosting capturing of impurities in the oil. However, Applicant’s original disclosure of paragraph between pages 3-4 indicates, 
“The chemical booster can be a liquid separation aid having a larger density than the oil thus forming a heavy phase together with the contaminating particles in the oil. Such a chemical booster could be used for purification of industrial oils which are not containing water. Another type of chemical booster which can be used for slop oils containing both water, oil, solid impurities and an emulsion phase (of water and oil), is an emulsion breaker, also called demulsifier, for breaking an emulsion phase of oil and water. A demulsifier can destabilize emulsions and facilitate separation of water and solids and/or salts from the oil. Another alternative chemical booster that can be used in this invention is a water cleaning product which will improve the separation of oil contaminants from water. Such a chemical booster may be suitable for the purification of industrial emulsions, such as cutting fluids.”
Thus, for the purposes of Examination, the chemical booster of Applicant’s invention is considered to be a liquid separation aid, an emulsion breaker (i.e. demulsifier), or cutting fluids. Furthermore, the liquid separation aid is considered to be any liquid that has a larger density than oil. Additionally, However, it is noted that the disclosure indicates that depending upon the material worked upon, the chemical booster will change.

Claim Objections
Claims 1, 5, 11, 15-20, and 30 are objected to because of the following informalities:  
Claim 1 line 3 recites “water, particles and an emulsion phase” is recited. The Examiner suggests utilizing the Oxford comma to make the claim clearer. Appropriate correction is required.
Claim 21 line 5 recites “a chemical booster effective to capture of impurities and/or separate phases in the oil.” The term “of” appears to cause a grammatical error.
Dependent claims not recited above are objected to for their dependency on the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 11-21, and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “effective” in claim 1 line 6, claim 6 line 4, and claim 21 line 5 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 line 7 recites “thus forming a heavy phase together with the impurities in the oil.” The claim limitation is unclear as to whether or not the chemical booster is forming a heavy phase together with the oil, an emulsion breaker, or a water cleaning product; or if the chemical booster is selected from a liquid separation aid, an emulsion breaker, or a water cleaning product, where the chemical booster forms a heavy phase together with the impurities in the oil. Applicant’s original disclosure bottom of Pg 3 indicates that the chemical booster is a liquid separation aid having a larger density than the oil thus forming a heavy phase together with the contaminating particles in the oil. However, as indicated in the claim interpretation makes it clear that the emulsion breaker and a water cleaning product are also chemical boosters.
Claim 21 lines 7-9 contains a similar issue. 
Dependent claims not mentioned above require all of the elements of their respective independent claims, and are therefore rejected for the same reasons set forth in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundstrom (US20200230520) – purification of slop oil and industrial emulsions
Fukaya (WO2016/002110) – water treatment system that contains three-way valve and plurality of sensors.
Wiemers (US2014/0183058) – separation of phases using electrocoagulation treatment
Neuber (WO2010/111291) – recycling system for a slurry that contains a three-way valve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779         

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779